DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/27/2021, 05/07/2021, 11/23/2021 and 04/11/2022 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Claim Interpretation
3. 	Claims 30-35 recite “a computer-readable storage media”. After carefully reviewing the Specification of the Instant Application, it is noted that paragraph 0018 discloses:

 	The user device 102 also includes computer-readable storage media (CRM) 118 that includes executable instructions in the form of an OIS drive manager 120 and a super-resolution manager 122. The CRM 118 described herein excludes propagating7 20366700USsignals. The CRM 118 may include any suitable memory or storage device such as random-access memory (RAM), static RAM (SRAM), dynamic RAM (DRAM), non- volatile RAM (NVRAM), read-only memory (ROM), or Flash memory useable to store the OIS drive manager 120 and the super-resolution manager 122. 

 	Since the Specification explicitly excludes propagating signals embodiments for the claimed computer-readable storage media, then the claimed computer-readable storage media is interpreted as to only covering non-transitory computer-readable storage mediums. Therefore, it is believed that a 35 USC 101 rejection is not applicable for claims 30-35 during this stage of the prosecution. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 16, 18-20, 25, 28-29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US-PGPUB 2016/0212332).
	Regarding claim 16, Tang discloses a method to create a super-resolution image of a scene (see fig. 7), the method performed by a user device and comprising: 
 	introducing, through an optical image stabilization system, movement to one or more components of a camera system of the user device (At operation 201 three-axis OIS is enabled; see fig. 7 and paragraph 0054. At operation 203 the optical path to the image sensor is shifted by a desired subpixel amount; see fig. 7 and paragraph 0056); 
 	10capturing respective and multiple frames of the image of the scene, the respective and multiple frames of the image of the scene having respective, sub-pixel offsets of the image of the scene across the multiple frames as a result of the introduced movement to the one or more components of the camera system (At operation 204, a subpixel-shifted image of the scene is captured with the camera and at 205 additional subpixel-shifted images are taken; see fig. 7 and paragraphs 0058-0059); 
 	performing, based on the respective, sub-pixel offsets of the image of the scene 15across the multiple frames, super-resolution computations (Registration takes place. During image registration the sampled images are matched to the coordinate system of the reference image based on the subpixel shifts and other parameters of the images; see fig. 7 and paragraph 0060); and 
 	creating, based on the super-resolution computations, the super-resolution image of the scene (At operation 206, a super-resolution image is constructed using the sampled images. Following registration, a super-resolution image is constructed by applying super-resolution processing algorithms such as multi-channel restoration algorithms, image fusion and denoising algorithms and image interpolation algorithms; see fig. 7 and paragraph 0060). 

 	Regarding claim 18, Tang discloses everything claimed as applied above (see claim 16). In addition, Tang discloses introducing the movement to the one or more components of the camera system is in response to receiving a capture command (The three-axis OIS is enabled in response to initiating a camera application on a mobile device; see paragraph 0054). 

 	Regarding claim 19, Tang discloses everything claimed as applied above (see claim 16). In addition, Tang discloses introducing the movement to the one or more components of the camera system of the user device includes introducing an in-plane movement to the one or more components of the camera system, wherein the in-plane movement is a movement contained in a plane defined by two axes (Camera 101 comprises a 3-axis OIS system 102 configured to stabilize a captured image along three axes (e.g., pitch, yaw, and roll); see paragraph 0050. Lens barrel 400 is laterally moved (along one axis), thereby shifting the image. Alternatively, In FIG. 9C, lens barrel 400 is tilted (along one axis), thereby shifting the image. Image sensor 510 is subsequently moved along the z and y axes, thereby causing a second subpixel shift of image 520 on the plane 530 of the image sensor; see paragraphs 0065-0066). 

 	Regarding claim 20, Tang discloses everything claimed as applied above (see claim 16). In addition, Tang discloses introducing the movement to the one or more components of the camera system of the user device includes introducing an out-of-plane movement to the one or more components of the camera system, wherein the out-of-plane movement is a movement outside a plane defined by two axes (Camera 101 comprises a 3-axis OIS system 102 configured to stabilize a captured image along three axes (e.g., pitch, yaw, and roll); see paragraph 0050. Lens barrel 400 is laterally moved (along one axis), thereby shifting the image. Alternatively, In FIG. 9C, lens barrel 400 is tilted (along one axis), thereby shifting the image. Image sensor 510 is subsequently moved along the z and y axes, thereby causing a second subpixel shift of image 520 on the plane 530 of the image sensor; see paragraphs 0065-0066). 



 	Regarding claim 25, Tang discloses a user device (Device 100; see fig. 6) comprising: 
 	a camera system (camera 101; see fig. 6 and paragraph 0049); 
 	an optical image stabilization system (3-axis OIS system 102; see fig. 6 and paragraphs 0049-0050); 
 	one or more processors (Processor 106; see fig. 6 and paragraph 0049, 0051); 
 	5a display (Display 107; see fig. 6 and paragraph 0052); and 
 	a computer-readable storage media (Storage 104; see fig. 6 and paragraphs 0049, 0051) storing instructions of an optical image stabilization system drive manager application and a super-resolution manager application (Application 105; see fig. 6 and paragraph 0051) that, when executed by the one or more processors, perform complementary functions that direct the user device to: 
 	10receive, by the one or more processors, a command that directs the user device to capture an image of a scene (The three-axis OIS is enabled in response to initiating a camera application on a mobile device; see paragraph 0054); 
 	introduce, based on the received command and through the optical image stabilization system, movement to one or more components of the camera system during the capture of the image of the scene (At operation 201 three-axis OIS is enabled; see fig. 7 and paragraph 0054. At operation 203 the optical path to the image sensor is shifted by a desired subpixel amount; see fig. 7 and paragraph 0056), 
 	wherein the introduced 15movement results in a capture of multiple frames of the image of the scene that have respective, sub-pixel offsets of the image across the multiple frames (At operation 204, a subpixel-shifted image of the scene is captured with the camera and at 205 additional subpixel-shifted images are taken; see fig. 7 and paragraphs 0058-0059); 
 	perform, by the one or more processors and based on the respective, sub- pixel offsets of the image of the scene across the multiple frames, super- resolution computations (Registration takes place. During image registration the sampled images are matched to the coordinate system of the reference image based on the subpixel shifts and other parameters of the images; see fig. 7 and paragraph 0060); 
 	20create, by the one or more processors based on the super-resolution computations, a super-resolution image of the scene; and render, by the display, the super-resolution image of the scene (At operation 206, a super-resolution image is constructed using the sampled images. Following registration, a super-resolution image is constructed by applying super-resolution processing algorithms such as multi-channel restoration algorithms, image fusion and denoising algorithms and image interpolation algorithms; see fig. 7 and paragraph 0060).

 	Regarding claim 28, Tang discloses everything claimed as applied above (see claim 25). In addition, Tang discloses the user device 10further comprises one or more motion sensors that detect a dynamic motion condition (OIS system 102 can comprise one or more position sensors (e.g., a gyroscope, accelerometer, or a magnetometer) for detecting relative position and movement of the imaging device 100; see paragraph 0050). 

 	Regarding claim 29, Tang discloses everything claimed as applied above (see claim 28). In addition, Tang discloses the detection of the dynamic motion condition (At operation 303, the positional drift in the pitch, yaw, and roll directions compensated for by the OIS system is measured by one or more position sensors; see fig. 8 and paragraph 0063) causes the user device to introduce, through the optical image stabilization system and to one or more components of the camera system, a 15synchronized movement (Following the desired subpixel shift, at operation 305 the OIS is enabled in all three axes, and a subpixel-shifted image of the scene is captured 0063, 0067 and fig. 8).

 	Regarding claim 30, Tang discloses a computer-readable storage media (Storage 104; see fig. 6 and paragraphs 0049, 0051) storing instructions (Application 105; see fig. 6 and paragraph 0051) that, when executed by one or more processors, perform complementary functions that direct a user device to: 
 	introduce movement to one or more components of a camera system of the user 5device (At operation 201 three-axis OIS is enabled; see fig. 7 and paragraph 0054. At operation 203 the optical path to the image sensor is shifted by a desired subpixel amount; see fig. 7 and paragraph 0056); 
 	capture respective and multiple frames of an image of a scene, the respective and multiple frames of the image of the scene having respective, sub-pixel offsets across the multiple frames as a result of the introduced movement to the one or more components of the camera system (At operation 204, a subpixel-shifted image of the scene is captured with the camera and at 205 additional subpixel-shifted images are taken; see fig. 7 and paragraphs 0058-0059); 
 	10perform, based on the respective, sub-pixel offsets of the image, super-resolution computations (Registration takes place. During image registration the sampled images are matched to the coordinate system of the reference image based on the subpixel shifts and other parameters of the images; see fig. 7 and paragraph 0060); and 
 	create, based on the super-resolution computations, a super-resolution image of the scene (At operation 206, a super-resolution image is constructed using the sampled images. Following registration, a super-resolution image is constructed by applying super-resolution processing algorithms such as multi-channel restoration algorithms, image fusion and denoising algorithms and image interpolation algorithms; see fig. 7 and paragraph 0060).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16 and 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over LI NIANYI et al. (2018 IEEE/CVF conference on computer vision and pattern recognition workshop; 6/18/2018) in view of Wei (US-PGPUB 2017/0171456). 
 	Regarding claim 16, LI NIANYI discloses a method to create a super-resolution image of a scene (Jittered exposures for image super-resolution. Our approach exploits the optical stabilization hardware already present in commercial cameras and increasingly available in smartphones; see title and abstract), the method performed by a user device and comprising: 
 	introducing, through an optical image stabilization system, movement to one or more components of a camera system of the user device (Our camera achieves precise sub-pixel movement without the need for additional hardware by controlling the lens stabilizer; see Section 2.1 and fig. 4); 
 	capturing respective and multiple frames of the image of the scene, the respective and multiple frames of the image of the scene having respective, sub-pixel offsets of the image of the scene across the multiple frames as a result of the introduced movement to the one or more components of the camera system (In order to drive the lens to the desired positions while capturing our LR images, we break the control loop and decouple the stabilizing element from the motion sensor. The IS lens stabilizer controller enables precise sub-pixel movement of the center of projection; see Section 2.1); 
 	performing, based on the respective, sub-pixel offsets of the image of the scene across the multiple frames, super-resolution computations; and creating, based on the super-resolution computations, the super-resolution image of the scene (Providing multi-image super-resolution via deblurring; see Section 2.2).  
 	LI NIANYI fails to expressly disclose the details of providing sub-pixel offsets of the image scene across the multiple frames. 
 	Nevertheless, Wei discloses providing sub-pixel offsets of the image scene across the multiple frames (One technique for image alignment is global alignment, in which fixed x-axis and y-axis offsets are applied to each pixel in one image so that this image is substantially aligned with the other image; see paragraphs 0056-0057; 0074-0077 and figs. 3, 7). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI NIANY and Wei to provide the respective and multiple frames of the image of the scene having respective, sub-pixel offsets of the image of the scene across the multiple frames and performing, based on the respective, sub-pixel offsets of the image of the scene across the multiple frames, super-resolution computations for the purpose of improving the quality of the super resolution image by providing a minimum error in the alignment. 

Regarding claim 18, LI NIANYI and Wei disclose everything claimed as applied above (see claim 16). In addition, LI NIANYI discloses introducing the movement to the one or more components of the camera system is in response to receiving a capture command (We start with image SR from multiple LR images, captured under different positions of the IS hardware, with an emphasis on streamlining algorithms to reduce the temporal resolution loss; see Section 2. Once the shutter button has been pressed, the hot shoe signal triggers an external stabilizer controller to modify the IS lens’s position to a location of our choosing; see Section 2.1).

 	Regarding claim 19, LI NIANYI and Wei disclose everything claimed as applied above (see claim 16). In addition, LI NIANYI discloses introducing the movement to the one or more components of the camera system of the user device includes introducing an in-plane movement to the one or more components of the camera system, wherein the in-plane movement is a movement contained in a plane defined by two axes (We capture the motion blur along horizontal and vertical axis and count the blurred pixel number during each motion direction; see fig. 3. Fig. 3(d) shows the average blur change along x and y axis while the IS lens position changing 500 units. Capture sharp edges along both x and y axis; see Section 3.1). 

 	Regarding claim 20, LI NIANYI and Wei disclose everything claimed as applied above (see claim 16). In addition, LI NIANYI discloses introducing the movement to the one or more components of the camera system of the user device includes introducing an out-of-plane movement to the one or more components of the camera system, wherein the out-of-plane movement is a movement outside a plane defined by two axes (We capture the motion blur along horizontal and vertical axis and count the blurred pixel number during each motion direction; see fig. 3. Fig. 3(d) shows the average blur change along x and y axis while the IS lens position changing 500 units. Capture sharp edges along both x and y axis; see Section 3.1). 
 
 	Regarding claim 21, LI NIANYI and Wei disclose everything claimed as applied above (see claim 16). In addition, LI NIANYI discloses performing the super- resolution computations includes: computing Gaussian radial basis function kernels; and computing a robustness model (The estimated blur kernel Fˆ can be written as: Fˆ = F + ϵB where ϵB describes the errors vector of F; see Section 3.2). 
 
 	Regarding claim 22, LI NIANYI and Wei disclose everything claimed as applied above (see claim 21). In addition, LI NIANYI discloses performing the super- resolution computations includes analyzing an influence of motion blur across the multiple frames (The effective pixel pitch for different resolutions is estimated by using motion blur artifacts under a known lens motion; see Section 3.1 and fig. 3). 

 	Regarding claim 23, LI NIANYI and Wei disclose everything claimed as applied above (see claim 22). In addition, LI NIANYI discloses performing the super- resolution computations uses a frame-recurrent approach that uses, from the multiple frames, a previous low-resolution frame and a current low-resolution frame to create a current super-resolution image (We start with image SR from multiple LR images, captured under different positions of the IS hardware, with an emphasis on streamlining algorithms to reduce the temporal resolution loss; see Section 2. Eqn. 5 indicates that the LR images are derived directly from the blurred HR image I with different downsample patterns Dk; see Section 2.2. We first synthesize 4 LR images from a given HR image according to Eqn. 1; see Section 3.2).   

 	Regarding claim 24, LI NIANYI and Wei disclose everything claimed as applied above (see claim 23). In addition, LI NIANYI discloses additional or supplemental movement is introduced to the one or more components of the camera system based on a coverage score that is computed through a sampling of the multiple frames of the image of the scene (Analyzing the errors in the PSF and the pixel size. Achieving higher PSNR value when the errors are small. As errors get larger, the performance advantage switches to IBP; see Section 3.2).

 	Regarding claim 25, LI NIANYI discloses a user device (see fig. 4) comprising: 
 	a camera system (Prototype Jitter camera; see fig. 4 and Sections 2.1; 2.2); 
 	an optical image stabilization system (IS Lens Stabilizer; see fig. 4 and Sections 2.1; 2.2); 
 	one or more processors (Accessing the API; see Section 2.1); a display (The SR image can be displayed for comparison; see fig. 8); and a computer-readable storage media storing instructions of an optical image stabilization system drive manager application and a super-resolution manager application that (Jittered exposures for image super-resolution. Our approach exploits the optical stabilization hardware already present in commercial cameras and increasingly available in smartphones; see title and abstract. Accessing the Application Programming Interface; see Section 2.1), when executed by the one or more processors, perform complementary functions that direct the user device to: 
 	receive, by the one or more processors, a command that directs the user device to capture an image of a scene (We start with image SR from multiple LR images, captured under different positions of the IS hardware, with an emphasis on streamlining algorithms to reduce the temporal resolution loss; see Section 2. Once the shutter button has been pressed, the hot shoe signal triggers an external stabilizer controller to modify the IS lens’s position to a location of our choosing; see Section 2.1); 
 	introduce, based on the received command and through the optical image stabilization system, movement to one or more components of the camera system during the capture of the image of the scene (Our camera achieves precise sub-pixel movement without the need for additional hardware by controlling the lens stabilizer; see Section 2.1 and fig. 4), 
 	wherein the introduced movement results in a capture of multiple frames of the image of the scene that have respective, sub-pixel offsets of the image across the multiple frames (In order to drive the lens to the desired positions while capturing our LR images, we break the control loop and decouple the stabilizing element from the motion sensor. The IS lens stabilizer controller enables precise sub-pixel movement of the center of projection; see Section 2.1); 
 	perform, by the one or more processors and based on the respective, sub- pixel offsets of the image of the scene across the multiple frames, super- resolution computations; create, by the one or more processors based on the super-resolution computations, a super-resolution image of the scene; and render, by the display, the super-resolution image of the scene (Providing multi-image super-resolution via deblurring; see Section 2.2).  
 	LI NIANYI fails to expressly disclose the details of providing sub-pixel offsets of the image scene across the multiple frames. 
 	Nevertheless, Wei discloses providing sub-pixel offsets of the image scene across the multiple frames (One technique for image alignment is global alignment, in which fixed x-axis and y-axis offsets are applied to each pixel in one image so that this image is substantially aligned with the other image; see paragraphs 0056-0057; 0074-0077 and figs. 3, 7). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI NIANY and Wei to provide multiple frames of the image of the scene that have respective, sub-pixel offsets of the image across the multiple frames and perform super- resolution computations for the purpose of improving the quality of the super resolution image by providing a minimum error in the alignment. 

 	Regarding claim 26, LI NIANYI and Wei disclose everything claimed as applied above (see claim 25). In addition, LI NIANYI discloses the user device further comprises one or more motion sensors that detect a static motion condition (In our present implementation, we capture the multiple SR images from a stationary camera. The same stabilization hardware we use to move the lens between captures is more commonly used to maintain the position of the camera’s center of projection (relative to the sensor) of a camera while it moves during capture. By combining the two, it will be possible to capture a sequence of LR images with the needed shifts, each of which has been stabilized during its own exposure period; see Section 4). 
  
 	Regarding claim 27, LI NIANYI and Wei disclose everything claimed as applied above (see claim 26). In addition, LI NIANYI discloses the detection of the static motion condition causes the user device to introduce, through the optical image stabilization system and to one or more components of the camera system, an unsynchronized movement (The same stabilization hardware we use to move the lens between captures is more commonly used to maintain the position of the camera’s center of projection (relative to the sensor) of a camera while it moves during capture; see Section 4).

 	Regarding claim 28, LI NIANYI and Wei disclose everything claimed as applied above (see claim 25). In addition, LI NIANYI discloses the user device further comprises one or more motion sensors that detect a dynamic motion condition (While the ability to handle non-stationary scenes will necessarily be limited by the ability to register (potentially multiple) moving objects, the current limitation to a stationary camera is not fundamental. The same stabilization hardware we use to move the lens between captures is more commonly used to maintain the position of the camera’s center of projection (relative to the sensor) of a camera while it moves during capture. By combining the two, it will be possible to capture a sequence of LR images with the needed shifts, each of which has been stabilized during its own exposure period; see Section 4).   

 	Regarding claim 29, LI NIANYI and Wei disclose everything claimed as applied above (see claim 28). In addition, LI NIANYI discloses the detection of the dynamic motion condition causes the user device to introduce, through the optical image stabilization system and to one or more components of the camera system, a synchronized movement (By combining the two, it will be possible to capture a sequence of LR images with the needed shifts, each of which has been stabilized during its own exposure period; see Section 4). 

 	Regarding claim 30, LI NIANYI discloses a computer-readable storage media storing instructions that, when executed by one or more processors, perform complementary functions that direct a user device (Jittered exposures for image super-resolution. Our approach exploits the optical stabilization hardware already present in commercial cameras and increasingly available in smartphones; see title and abstract. Accessing the Application Programming Interface; see Section 2.1) to: 
 	introduce movement to one or more components of a camera system of the user device (Our camera achieves precise sub-pixel movement without the need for additional hardware by controlling the lens stabilizer; see Section 2.1 and fig. 4); 
 	capture respective and multiple frames of an image of a scene, the respective and multiple frames of the image of the scene having respective, sub-pixel offsets across the multiple frames as a result of the introduced movement to the one or more components of the camera system (In order to drive the lens to the desired positions while capturing our LR images, we break the control loop and decouple the stabilizing element from the motion sensor. The IS lens stabilizer controller enables precise sub-pixel movement of the center of projection; see Section 2.1); 
 	perform, based on the respective, sub-pixel offsets of the image, super-resolution computations; and create, based on the super-resolution computations, a super-resolution image of the scene (Providing multi-image super-resolution via deblurring; see Section 2.2).  
 	LI NIANYI fails to expressly disclose the details of providing sub-pixel offsets of the image scene across the multiple frames. 
 	Nevertheless, Wei discloses providing sub-pixel offsets of the image scene across the multiple frames (One technique for image alignment is global alignment, in which fixed x-axis and y-axis offsets are applied to each pixel in one image so that this image is substantially aligned with the other image; see paragraphs 0056-0057; 0074-0077 and figs. 3, 7). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI NIANY and Wei to provide the respective and multiple frames of the image of the scene having respective, sub-pixel offsets of the image of the scene across the multiple frames and performing, based on the respective, sub-pixel offsets of the image of the scene across the multiple frames, super-resolution computations for the purpose of improving the quality of the super resolution image by providing a minimum error in the alignment. 

 	Regarding claim 31, LI NIANYI and Wei disclose everything claimed as applied above (see claim 30). In addition, LI NIANYI discloses the super-resolution computations include: Gaussian radial basis function kernel computations; and robustness model computations that analyze an influence of motion blur across the multiple frames (The estimated blur kernel Fˆ can be written as: Fˆ = F + ϵB where ϵB describes the errors vector of F; see Section 3.2).

 	Regarding claim 32, LI NIANYI and Wei disclose everything claimed as applied above (see claim 31). In addition, LI NIANYI discloses super-resolution computations include computations to analyze the influence of motion blur across the multiple frames (The effective pixel pitch for different resolutions is estimated by using motion blur artifacts under a known lens motion; see Section 3.1 and fig. 3). 

  	Regarding claim 33, LI NIANYI and Wei disclose everything claimed as applied above (see claim 32). In addition, LI NIANYI discloses the instructions include instructions that direct the user device to use, from the multiple frames, a previous low-resolution frame and a current low-resolution frame to create a current super-resolution image (We start with image SR from multiple LR images, captured under different positions of the IS hardware, with an emphasis on streamlining algorithms to reduce the temporal resolution loss; see Section 2. Eqn. 5 indicates that the LR images are derived directly from the blurred HR image I with different downsample patterns Dk; see Section 2.2. We first synthesize 4 LR images from a given HR image according to Eqn. 1; see Section 3.2).     

 	Regarding claim 34, LI NIANYI and Wei disclose everything claimed as applied above (see claim 30). In addition, LI NIANYI discloses the instructions to introduce additional or supplemental movements to the one or more components of a camera system are based on a coverage score of the multiple frames of the image of the scene (Analyzing the errors in the PSF and the pixel size. Achieving higher PSNR value when the errors are small. As errors get larger, the performance advantage switches to IBP; see Section 3.2).

 	Regarding claim 35, LI NIANYI and Wei disclose everything claimed as applied above (see claim 34). In addition, LI NIANYI discloses the instructions include instruction to compute the coverage score based on a sampling of the multiple frames of the image of the scene (Analyzing the errors in the PSF and the pixel size. Achieving higher PSNR value when the errors are small. As errors get larger, the performance advantage switches to IBP; see Section 3.2).   


10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LI NIANYI in view of Wei and further in view of Shin (US-PGPUB 2006/0139473).  
	Regarding claim 17, LI NIANYI and Wei disclose everything claimed as applied above (see claim 16). However, LI NIANYI and Wei fail to expressly disclose entering a viewfinder mode. 
 	Nevertheless, Shin discloses entering a viewfinder mode (The terminal directly enters into a viewfinder mode. Then, the terminal receives image data inputted from a camera sensor as image data of the viewfinder mode (S42) and it is checked whether an OSD menu is set (S44); see fig. 2 and paragraph 0031). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI NIANY, Wei and Shin to provide introducing the movement to the one or more components of the camera system is in response to entering a viewfinder mode for the purpose of receiving real-time feedback of the low resolution captured images.   
 


Contact Information 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/28/2022